Action to recover unpaid taxes as a personal liability of a nonresident owner of real property in the tax district of the city of Long Beach. Order granting defendant’s motion for summary judgment under rule 113 of the Rules of Civil Practice, and judgment entered pursuant thereto unanimously affirmed, with ten dollars costs and disbursements, on the authority of City of Long Beach v. Guaranty Trust Co. [ante, p. 731], decided herewith. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ. J